Citation Nr: 0419484	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  99-00 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an effective date prior to August 17, 1995 
for the grant of a 10 percent rating for neck scars.  

2.  Entitlement to separate ratings for left shoulder scars 
and chest scars.  

3.  Entitlement to an effective date prior to July 10, 1995 
for the grant of service connection for a gunshot wound 
injury to Muscle Group XXII.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel

INTRODUCTION

The veteran had active military service from April 1966 to 
April 1968.  

This appeal is before the Board of Veterans' Appeals (Board) 
from June 1998 and June 1999 rating decisions from the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO).  

Appellate consideration of the issues of entitlement to 
separate ratings for left shoulder scars and chest scars and 
of entitlement to an effective date prior to July 10, 1995 
for the grant of service connection for a gunshot wound 
injury to Muscle Group XXII will be deferred pending 
completion of the development requested in the REMAND portion 
of this decision.  This portion of the appeal is REMANDED to 
the RO via the Appeals Management Center in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.  


FINDINGS OF FACT

1.  The veteran was notified of a July 1968 rating decision, 
which assigned a noncompensable rating for neck scars, by 
letter dated July 8, 1968, and a notice of disagreement was 
not filed within the prescribed time period.  

2.  At an August 17, 1995 VA muscles examination, the veteran 
complained of neck scars that were tender and painful on 
objective demonstration, and photos revealed moderate 
disfigurement from 10-centimeter and 6-centimeter scars on 
the veteran's neck.  


CONCLUSIONS OF LAW

1.  The July 1968 rating decision, which assigned an initial 
noncompensable rating for neck scars, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.201, 
20.202, 20.302 (2003).  
2.  The criteria for a 10 percent rating for neck scars prior 
to August 17, 1995 are not met.  38 U.S.C.A. §§ 1155, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.10 (2003); 
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804 (2002) 
(effective prior to August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available medical records from the 
identified health care providers.  The veteran received VA 
general medical examinations in June 1968 and June 1971, VA 
muscles examinations in August 1995 and March 1999, a VA 
neurological examination in November 1995, and a VA scars 
examination in February 1999.  The veteran and his 
representative filed several lay statements with the RO, and 
the veteran's January 1999 substantive appeal declined the 
opportunity for a hearing before the Board.  

The January 1999 statement of the case and the March 2000 
supplemental statement of the case informed the veteran of 
applicable laws and regulations, including applicable 
provisions of The Veterans Claims Assistance Act of 2000, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  In these 
documents, the VA informed the veteran that it would obtain 
the available records in the custody of federal departments 
and agencies and request medical records from the identified 
private health care providers.  The veteran was informed that 
it was his responsibility to identify health care providers 
with specificity, that it was his responsibility to provide 
the evidence in his possession that pertained to the claim, 
and that it still remained his ultimate responsibility to 
obtain any lay statements and private medical evidence needed 
to support his claim.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  He was told which party was responsible for obtaining 
the evidence and provided ample opportunity to present such 
evidence.  The VA has obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Entitlement to an effective date prior to August 17, 1995 for
the grant of a 10 percent rating for neck scars

A July 1968 rating decision granted service connection and an 
initial noncompensable rating for an asymptomatic neck scar 
from April 1968.  The July 1968 rating decision is final 
because the veteran received notice of the decision by letter 
dated July 8, 1968, and a notice of disagreement was not 
filed within the prescribed time period.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.200, 20.201, 20.202, 20.302.  

A March 1996 rating decision continued the noncompensable 
rating, and the veteran perfected a timely appeal of the 
noncompensable rating.  A May 1998 Board decision increased 
the rating to 10 percent, and a June 1998 rating decision 
assigned an effective date of August 17, 1995 for the grant 
of the 10 percent rating for neck scars.  The veteran 
perfected an appeal of the effective date for the grant of 
the 10 percent rating.   

Generally, the effective date for evaluation and award of 
increased disability compensation is the date of receipt of 
the claim or the date that entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(2).  
In this case, however, both are the same.  

The Board will first consider the date that entitlement to a 
10 percent rating arose.  Disfiguring scars of the head, face 
or neck are assigned a 50 percent evaluation if complete or 
exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement, a 30 percent 
evaluation if severe, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles, a 
10 percent evaluation if moderate and disfiguring, and a 
noncompensable evaluation if slight.  Note: When in addition 
to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Code 7800 may be increased to 80 percent, the 30 
percent to 50 percent, and the 10 percent to 30 percent.  The 
most repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted for central office 
rating, with several unretouched photographs.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2002) (effective prior to 
August 30, 2002).  Superficial scars, poorly nourished with 
repeated ulceration, or tender and painful on objective 
demonstration, are assigned a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2002) 
(effective prior to August 30, 2002).  

Entitlement to a 10 percent rating arose at an August 17, 
1995 VA muscles examination when, for the first time in the 
record, photos revealed moderate disfigurement from 10-
centimeter and 6-centimeter scars on the veteran's neck.  

In addition, the earliest claim of entitlement to an 
increased rating was received on August 17, 1995 when the 
veteran appeared at the VA muscles examination with 
complaints of neck scars that were tender and painful on 
objective demonstration.  See 38 C.F.R. §§ 3.1, 3.151, 3.155, 
3.157.  The August 1995 VA examination report was an informal 
application for increased rating because it was the first 
time that the veteran had evidenced a belief in entitlement 
to an increased rating for neck scars.  Prior to August 17, 
1995, the claims folder included no statements that claimed 
entitlement to an increased rating.  For example, there was 
no mention of neck scars in the veteran's June 19, 1995 
statement, which was received by the RO on July 10, 1995, or 
his August 6, 1995 statement, which was received by the RO on 
August 10, 1995.  The June 1968 VA examiner opined that there 
was no muscle damage in the neck, and the June 1971 VA 
examiner opined that the veteran was unchanged from the 
previous examination.  The VA could not have known that the 
veteran wanted an increased rating for neck scars until he 
mentioned it at the August 1995 VA examination, which had 
been scheduled to evaluate another service-connected 
disability.  Therefore, the date of receipt of the earliest 
claim is August 17, 1995.  

The correct effective date for the grant of the 10 percent 
rating for neck scars is August 17, 1995, which is both the 
date that entitlement arose and the date of receipt of the 
claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.155, 
3.157, 3.400. 


ORDER

Entitlement to an effective date prior to August 17, 1995 for 
the grant of a 10 percent rating for neck scars is denied.  


REMAND

A remand is necessary to obtain a current VA scars 
examination to determine the current severity of the 
veteran's service-connected left shoulder scars and chest 
scars.  See 38 U.S.C.A. § 5103A (West 2002); Charles v. 
Principi, 16 Vet. App. 370, 375 (2002).  Reexamination will 
be requested whenever VA determines there is a need to verify 
the current severity of a disability.  See 38 C.F.R. § 3.327 
(2003); also see 38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2 (2003).  
To constitute a useful and pertinent rating tool, a rating 
examination must be sufficiently contemporaneous to allow the 
adjudicator to make an informed decision regarding the 
veteran's current level of impairment.  Caffrey v. Brown, 
6 Vet. App. 377, 379 (1994).  In this case, the last VA scars 
examination took place over five years ago, in February 1999.  
A remand is necessary to schedule a new VA scars examination 
for the veteran.  A remand would also allow the RO the 
opportunity to inform the veteran of the new rating criteria 
for scars, which became effective August 30, 2002.  See 
67 Fed. Reg. 49590-49599 (July 31, 2002).  

In addition, the claim for entitlement to an effective date 
prior to July 10, 1995 for the grant of service connection 
for a gunshot wound injury to Muscle Group XXII must be 
remanded for the RO to inform the veteran of the criteria for 
effective dates for the grant of service connection.  

Moreover, a remand would allow the RO the opportunity to 
inform the veteran of the evidence that is necessary to 
substantiate the claims, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, 16 Vet. App. at 187; McKnight, 131 F.3d at 
1485; Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d at 1348.  A remand would also allow the RO 
the opportunity to inform the veteran that he should provide 
any evidence in his possession that pertains to the claims.  
VAOPGCPREC 1-2004 (February 24, 2004).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claims, the case 
is remanded to the RO for the following development:  

1.  Contact the appropriate VA medical 
facility(ies) to schedule a VA scars 
examination for the veteran.  Failure of 
the veteran to report for a scheduled 
examination without good cause could 
result in denial of the claims.  
38 C.F.R. § 3.655 (2003).  The claims 
file should be made available to and 
reviewed by the examiner prior to the 
examination.  



The VA scars examiner should measure the 
area of the left shoulder scars and chest 
scars; conduct any further indicated 
studies; note whether the claims folder 
was reviewed before the examination; and 
state a medical opinion as to: i) a full 
description of the effects of left 
shoulder scars and chest scars upon the 
veteran's ordinary activity, including 
employment; and ii) if present, note poor 
nourishment, repeated ulceration, 
tenderness and pain on objective 
demonstration, underlying soft tissue 
damage, frequent loss of covering of skin 
over the scars, limitation of function of 
the left shoulder due to left shoulder 
scars, and limitation of function of the 
chest due to chest scars.  Any opinions 
expressed by the VA scars examiner must 
be accompanied by a complete rationale.  

The RO should review the requested 
examination report and medical opinion to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The RO should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

3.  After undertaking any additional 
development deemed essential, the RO 
should readjudicate the claims of 
entitlement to separate ratings for left 
shoulder scars and chest scars and of 
entitlement to an effective date prior to 
July 10, 1995 for the grant of service 
connection for a gunshot wound injury to 
Muscle Group XXII based upon the entire 
evidence of record.  All pertinent law, 
Court decisions, and regulations should 
be considered.  If the claims remain in 
denied status, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claims.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49, 59 (1990).  
The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

4.  Thereafter, if appropriate, the 
claims should be returned to the Board 
for further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



